Order entered October 19, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00852-CR

                   HECTOR MANUEL CARREON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the 204th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F17-11409-Q

                                       ORDER

        On October 15, 2020, the clerk’s office filed a supplemental clerk’s record,
followed within twenty-eight minutes, by a corrected supplemental clerk’s record.
We STRIKE the supplemental clerk’s record filed at 2:47 p.m. on October 15,
2020.
        Before the Court is appellant’s pro se request for an extension of time to file
his pro se response. We GRANT the request and ORDER appellant’s pro se
response filed by January 12, 2021.
                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE